 


110 HRES 1435 EH: Recognizing the 70th anniversary of the 1938 occurrence of Kristallnacht, The Night of Broken Glass.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1435 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Recognizing the 70th anniversary of the 1938 occurrence of Kristallnacht, The Night of Broken Glass. 
 
 
Whereas November 9, 2008, through November 10, 2008, marks the 70th anniversary of Kristallnacht, The Night of Broken Glass; 
Whereas during Kristallnacht, hundreds of synagogues in Germany and Austria were burned and destroyed, businesses and homes were ransacked, scores of innocent people were killed because they were Jews, and thousands of others were arrested and sent to concentration camps; 
Whereas Kristallnacht was sanctioned by the Nazi state to foment anti-Semitism and terrorize Jewish citizens; 
Whereas the shattered panes of glass that littered sidewalks, most of it coming from the shop windows of Jewish stores, gave the pogrom its name, Kristallnacht or Night of Broken Glass; 
Whereas Kristallnacht marked the Nazis’ first centrally organized operation of large-scale, anti-Jewish violence; 
Whereas the lack of any serious diplomatic consequences from civilized nations led the Governments of Germany and Austria to believe that further atrocities would go unpunished; 
Whereas Kristallnacht served as a prelude to the Second World War, to the death of millions of innocent people, and to the mass murders and carnage on a scale never before seen in human history; 
Whereas the reign of the Nazi government marks one of the darkest periods in civilized history; and 
Whereas Kristallnacht should remind us all that evil must be confronted forcefully and the civilized world cannot watch idly while barbarism and mass murder are committed against innocent peoples: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 70th anniversary of Kristallnacht, The Night of Broken Glass; 
(2)pays tribute to the over 6,000,000 Jewish people who were killed during the Holocaust; and 
(3)recommits the United States to continued vigilance against these kind of atrocities and urges the international community to fight against organized aggression directed at religious, ethnic, and other minority groups wherever it may occur. 
 
Lorraine C. Miller,Clerk.
